Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
Claims 1-20 are pending.  The 102 rejection has been removed due to the amendment of the claims.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 6,  8, 12-16 , 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Green (WO 99/37172) in view of Wyss et al. (4,959,230) and Maine cooperative extension service (Maine) and Gawad et al. (6,54,160), and Muinos (7 Common Foods that contain Algae) (Informational reference).  
Green discloses a composition as in claim 1 containing cysteine (an antioxidant) in amounts of 0.01 w/w%, and a food preservative, such as sodium benzoate and antimicrobial agent which is polyhexanide, or grapefruit extract  and water as carrier or diluent.  The harvested crop can be a fruit or vegetable increase the shelf life of fruits and vegetables (abstract and page 9, first paragraph).  Since, the composition has been disclosed it is seen to extend the shelf life of fruits or vegetables (page 11, first line under “examples”).  Claim 1 has been amended to require that the algae is a required ingredient.  Wyss et al. discloses a composition for reducing deterioration and extending the shelf life of fruits and vegetables, comprising ascorbic acid and a thixotropic gum, such as xanthan and cysteine.    The composition can be applied to salad ingredients, or whole fruits and vegetables (abstract, col. 1, lines 60-68).  The reference discloses the use of various gums, such as carrageenan and alginate gum can be used instead of xanthan gum.  Muinos discloses that these gums are types of algae, such as alginate and carrageenan (pages 1-9, page 4).  Maine discloses training information as to seaweed.  The reference discloses, as in claim 9 that adding seaweed to products can thicken/bind/stabilize/emulsify the ingredients (under “Key concepts”).   As the other ingredients have been disclosed by Green, it would have been within the skill of the ordinary worker to thicken a liquid, using a seaweed type algae for its known function of thickening, absent unexpected results in using the algae.  The particular amount is seen as being within the skill of the ordinary worker.  Therefore, it would have been obvious to one of ordinary skill before the filing date of the claimed invention to use a known thickener, such as a seaweed, which is an algae, for its known function in the composition of Green and it  would have been obvious to use cysteine and other ingredients as claimed in a coating  as disclosed by Green for their known functions because Wyss et al. discloses the use of cysteine in a composition with other thickeners which can be alginates which are a type of algae.    
One of ordinary skill in the art  before the filing date of the claimed invention to would have been motivated to use cysteine and algae and other ingredients together to extend the shelf life of a harvested crop. such as fruits and vegetables, because Wyss et al. disclosed that cysteine and alginates (an algae)  could be used for extending the shelf life of fruits and vegetables, since cysteine could be used as an antioxidant, and whitening agent, and the alginate as a thickener so that the mixture would not quickly slide off the fruit, but the fruit or vegetables would be coated with the claimed mixture.  There would have been an expectation of success to one of ordinary skill in the art  before the filing date of the claimed invention that the claimed composition would extend the shelf life of harvested crops, since the cysteine would act as an antioxidant, and the mixture would be thickened and coated  by an algae type product such as alginate to keep the antioxidants , preservatives, and antimicrobial agents in suspension in the claimed coating.   
Claim 2 further requires particular antioxidants .  Antioxidants are disclosed by Green, such as sodium ascorbate, erythorbate (page 10, last paragraph).
Claim 3 requires particular food preservatives.  Sodium benzoate is disclosed as a preservative, (Green, page 10, last paragraph).
Claim 4 requires an antimicrobial agent.  Green discloses citric, acid, sodium citrate, and sorbic acid (page 10, last paragraph).
A surface active agent such as sucrose esters, and polyhexanides , is disclosed and a sequestering agent such as EDTA, as in claim 5 (Green,Table 4).  
Claim 6 requires an excipient.  Chlorine in an aqueous solution exhibits microbial action (Green, page 4,para 4). Calcium or magnesium or sodium are usually attached to the chloride.  It would have been within the skill of the ordinary worker to use the most suitable one, absent anything new or unobvious.  
.          Green discloses a composition as in claim 8 containing cysteine in amounts of 0.01 w/w% (Table 4, Composition 4, page 11).  
Maine discloses training information as to seaweed.  The reference discloses, as in claim 9 that adding seaweed to products can thicken/bind/stabilize/emulsify the ingredients (under “Key concepts”).   As the other ingredients have been disclosed by Green, and it would have been within the skill of the ordinary worker to thicken a liquid, using a seaweed type algae for its known function of thickening, absent unexpected results in using the algae.  The particular amount is seen as being within the skill of the ordinary worker.  Therefore, it would have been obvious to use a known thickener, such as a seaweed, which is an algae for its known function in the composition of Green.  
Claim 10 further requires particular amounts of ingredients.  Cysteine is disclosed by Green in amounts of 0.01 w/w%  which is also an anti-oxidant/preservative.   Erythorbic acid can also be an antioxidant and is used in amounts of 0.1%. The water is used for the balance of the composition.  (Table 4, Composition 4, page 11).   Gawad et al. disclose treating fresh cut apple pieces by dipping cut apple pieces in an aqueous solution which can be cysteine, sorbitol and calcium chloride.  The cysteine can be used in a concentration of 1 -4 g/l (col. 4, lines 20-35 and Table 1).  At 2 g/l, this amounts to .2%.  Anti-microbial, such as grapefruit extract can be used in amounts of 0.05% and preservatives such as sodium benzoate in amounts of .01% (Table 4). As to the particular amounts of ingredients:  In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980).  In developing a composition to extend the shelf life of harvested crops, particular preservatives are required are important.  It appears that the precise ingredients as well as their proportions affect the degree of preservation of the crops, and thus are result effective variables which one of ordinary skill in the art would routinely optimize.   Therefore, it would have been obvious to use particular amounts of ingredients in a composition for their known preservation characteristics.  
	Claim 11 further requires sodium ascorbate and potassium sorbate in a carrier in particular amounts.   Potassium sorbate is disclosed in table 6, and ascorbic acid in amounts of 0.1% and sorbate in amounts of 0.15  in Green.  The corresponding salt of the acid can be used, i. e. sodium (page 9, 3rd para.) 
Water as carrier or diluent was disclosed as in claim 12.  (Green, page 4,para 4). 
The harvested crop, as in claim 13 can be a fruit or vegetable which has increased  shelf life.( abstract and page 9, first paragraph).  
The reference to Green discloses that the composition is a “wash composition” which would have included the claimed methods of applying the composition as in claims 14 and 16 (page 1, first para.  ).  Washes and sprays are disclosed on page 6, para. 2).  
Claim 15 is to the method of applying the claimed composition to a crop.  The particular ingredients have been disclosed by Green and are obvious for those reasons.  Green discloses a “wash composition “ for increasing the shelf life of fruit and vegetables (page 1, 1st para.).  The word “wash” implies that the composition is applied to the crop, which would include at least dipping and wiping the composition in order to apply it as in claim 16.  Therefore, it would have been obvious to use the method of Green and the composition to make a composition to apply to fruits and vegetables,  since Green discloses the claimed ingredients.  
The limitations as to the method of claims 18-20 have been disclosed above and are obvious for those reasons.  
	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Green in view of Wyss et al. and Muinos (informational reference),  Maine cooperative extension service (Maine) and Gawad et al. (6,54,160) as applied to claims 1-6, 8-16, 18-20 above, and further in view of Elsabee et al. (“Chitosan based edible films and coatings”).  
                                                                                                                                                                                                      Elsabee et al.  discloses as in claims 7 and 17 that when blending chitosan and starch, the combination increases the mechanical properties of the film, and antimicrobial films can be made from chitosan (Highlights) .  The biopolymers of starch and chitosan can be used to make coating to cover fresh or processed foods to extend their shelf life (page 1, paragraph 1. Introduction).  Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to make compositions and to use methods of adding chitosan and starch to compositions to make edible coating to increase the shelf life of the crop products as disclosed by Elsabee et al. in the composition of Green et al.    
One of ordinary skill in the art  before the filing date of the claimed invention would have been motivated to use chitosan and starch, since it was disclosed by Elsabee et al.  that when blending chitosan and starch, the combination increases the mechanical properties of the film, and antimicrobial films can be made from chitosan (Highlights) .  One of ordinary skill in the art Elsabee et al.  discloses as in claims 7 and 17 that when blending chitosan and starch, the combination increases the mechanical properties of the film, and antimicrobial films can be made from chitosan . One would have an expectation of success before the filing date of the claimed invention  that the use of starch and chitosan could be used in a composition to coat fruits and vegetables, since Elsabee et al. disclosed that the biopolymers of starch and chitosan can be used to make a coating to cover fresh or processed foods to extend their shelf life.  
			
ARGUMENTS
Applicant's arguments filed 4-15-2022 have been fully considered but they are not persuasive. Applicant argues that  using an algae thickener in the composition of Green would adversely affect certain characteristic of low surface tension, high wetting ability, superior dispensing and broad solubility range.  However, no data or further information has been presented that adding a thickener to the composition would affect these characteristics, as the composition is only thickened by the use of an algae source.  
As to the particular amounts, as above, it would have been within the skill of the ordinary worker to add particular amounts of an algae source, since the outcome of the addition would have been known, i. e. a thickened composition.  Certainly, in coating fruits and vegetables, a coating that stays on the product would have the benefits of the various ingredients, such as an antioxidant, food preservation and antimicrobial agent and would not slide off the product and be wasted.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN F HEGGESTAD whose telephone number is 571-272-1404.  The examiner can normally be reached on Monday, Tuesday, and Friday from 10:00 to 4:00.  The Examiner can be reached at Helen.Heggestad@USPTO.gov on  Wednesdays, and Thursdays, and from 8-12 AM on those days.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ms. Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
/HELEN F HEGGESTAD/Primary Examiner, Art Unit 1793  
HFH 6-21-2022